Title: To John Adams from Alexander Hamilton, 24 January 1793
From: Hamilton, Alexander
To: Adams, John



Sir
Treasury Department January 24. 1793

An order of yesterday from the House of Representatives renders it necessary that I should have recourse to the Treasurers Bank Books and the Accounts of the several Offices of Discount and Deposit which were lately transmitted to the Senate.
I request that the Senate will be pleased to cause them to be returned. After the purpose has been answered they will be sent again to the Senate for such further examination as they shall deem requisite. With perfect respect, /  I have the honor to be Sir / Your obedient & / humble servant
Alexander Hamilton